Title: To Alexander Hamilton from Tench Coxe, 18 January 1795
From: Coxe, Tench
To: Hamilton, Alexander


Sir
[Philadelphia] Walnut street 18th. Jany 1795
I enclose to you some papers relative to a parcel of Goods, which have arrived at Boston under my Name & directed to me. It seems Mr. de la forest before he left directed some Articles to be shipt under cover of my Name without my Knowledge, but really for Mr. Fauchett, & himself. Mr. Delaforest wishes for an order to receive the goods at Boston free of duty alledging them to be for the Use of the French Legation. You will be pleased to take order in the Matter.
I am sir with great Respect   yr. most obedt. servant

TC   C R
The Secy of the Treasury

